SCHWARTZ, Judge
(dissenting in part).
In my view the trial court erroneously both refused to excuse a prospective juror for cause and permitted the admission of evidence concerning Johnson’s allegedly bad and violent character during the state’s rebuttal although the matter had not been fairly placed in issue by the defense. Hence, I would reverse for a new trial on the authority of Leon v. State, 396 So.2d 203 (Fla. 3d DCA 1981), rev. denied, 407 So.2d 1106 (Fla.1981), as to the first point, and Bates v. State, 422 So.2d 1033 (Fla. 3d DCA 1982), as to the second.
I do not disagree with the court’s treatment of the sentencing question.